44:



           OFFICE OF THE AlTORNEY     GENERAL   OF TEXAS
                             AUSTIN




HonOrable F. 8. caudle
County Attorney
Freaklla county
Mt. Y~PIIOIL,Texas




        we a* in receipt
quota from your letter a8
        mIn an eleatlon he
   sohool tietrio
   tees or the Ul
   the election
   that each b
   ed thereon
                                       ends and the
                                        payment thereof.
                                 or the boa&s and the
                                   la payment thereof.
                         n there was e&80 another tillal&
                         voter to be voted on, whioh read



            FOR: Petftlng buildltq on pewit     Grade School
                 Campus.
            In VOtiag, the eleotion manager handed :tQe.aaah
   voter     the ballot derigaatea by the Board t3r-Tndt808
Roaorable F. 8. Csudlo, page #8



     and also the other   ballot sIga%ryIng the aholae
     0r looation.

         FIRSTI   In rfew or ArtIole 2786 and Artfale
                  2780, did the rererendum ticket fn-
                  validate th’a eleatlon?*
         As we understand y0u.rInquiry, the voters wer4
hand4d two separate ballots - one prodded rqr in the
eleotlon order authorizingthe bond eleotlon,and In
Artlole 8786 or the Revised Civil Statutes or Texas -
the other a separate ballot to determIn4the loaation oS
the new building In the event the bond eleotlon oarrled.
         The Board of Trust440, as th4 &overnlngbody oi
th4 independentsohool dlatriat,wmld hare the authority
to 4reot a new bullding on any rite wlthlwthe dlotrlot.
Th4 additionalballot   seenis to us to Id4 been merely a
"straw" vote to determine the.wlll of the people as to uher4
they wanted the new bulldIngto be looated,and had no legal
meanlugor gfreot,whetao4ver. Being merely an erprrmlon
of the peop14 1t maf or may not aid the B4ard In d4tmmln-
lag the lo4atiOn of the bulldlng.
        Thsrerore, It 1s our opinifm that uad4P the hota
submittad la your 14tter, the tir424ndpr ticket aid not In-
validate th4 bond eleotio@ aa a ~mtt4r 09 law.. EoWWer, IS
a surrIol4d  numberOr rotarr~w4x-e In 1108~ way 1dl4d   by
this -4trarF ballot 8o'es to ohaage the reoult of the 4140-
tfori,then these raats r0tlrahave to be proron  in  a amrt
                         in an elcrationoonteat proabedlng.
or 4ompetent frtrlsaI4tIon
S4e Bradford vr IhoCloske~,
                          814 Se WI SW.
         Trusting that the above.satlataat4rIlyaasw4m four
-Inquiry,w4 are -

                                   very truly yours
                              ATTCWUEY OSiSER& OF TXAS




COB-S